 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 522 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2004 
Mr. Hefley (for himself, Mrs. Jo Ann Davis of Virginia, Mr. Smith of New Jersey, Mr. Akin, Mr. Bartlett of Maryland, Mr. Tancredo, Mr. Paul, Mr. Green of Wisconsin, Mr. Buyer, Mr. Calvert, Mr. Aderholt, Mr. Duncan, Mr. Wilson of South Carolina, Mr. Feeney, Mr. Wicker, Mr. Herger, Mr. Green of Texas, Mr. Jones of North Carolina, Mr. Kennedy of Minnesota, Mr. Tiahrt, Mr. Bishop of Utah, Mr. Skelton, Mr. Sherwood, and Mr. Rohrabacher) submitted the following concurrent resolution; which was referred to the Committee on Armed Services
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the Department of Defense should continue to exercise its statutory authority to support the activities of the Boy Scouts of America, in particular the periodic national and world Boy Scout Jamborees. 
  
Whereas the Boy Scouts of America was incorporated on February 8, 1910, and received a Federal charter on June 15, 1916, which is currently codified as chapter 309 of title 36, United States Code; 
Whereas section 30902 of title 36, United States Code, states that it is the purpose of the Boy Scouts of America to promote, through organization, and cooperation with other agencies, the ability of boys to do things for themselves and others, to train them in scoutcraft, and to teach them patriotism, courage, self-reliance, and kindred virtues. 
Whereas, since its inception, millions of Americans of every race, creed, and religion have participated in the Boy Scouts, and the Boy Scouts of America, as of October 1, 2004, utilizes more than 1,200,000 adult volunteers to serve 2,863,000 youth members organized in 121,051 units; 
Whereas the Department of Defense and members of the Armed Forces have a long history of supporting the activities of the Boy Scouts of America and individual Boy Scout troops inside the United States, and section 2606 of title 10, United States Code, enacted in 1988, specifically authorizes the Department of Defense to cooperate with and assist the Boy Scouts of America in establishing and providing facilities and services for members of the Armed Forces and their dependents, and civilian employees of the Department of Defense and their dependents, at locations outside the United States; 
Whereas sections 4682, 7541, and 9682 of title 10, United States Code, authorize the Department of Defense to sell and, in certain cases, donate obsolete or excess material to the Boy Scouts of America to support its activities; and  
Whereas since Public Law 92–249, enacted on March 10, 1972, and codified as section 2554 of title 10, United States Code, the Department of Defense has been specifically authorized to make military installations available to, and to provide equipment, transportation, and other services to, the Boy Scouts of America to support national and world gatherings of Boy Scouts at events known as Boy Scout Jamborees: Now, therefore, be it 
 
That it is the sense of the Congress that the Department of Defense should continue to exercise its long-standing statutory authority to support the activities of the Boy Scouts of America, in particular the periodic national and world Boy Scout Jamborees. 
 
